Case 2:20-cv-05479-AB-PVC Document 7 Filed 06/19/20 Page 1 of 2 Page ID #:322




                                UNITED STATES JUDICIAL PANEL
                                             on
                                 MULTIDISTRICT LITIGATION                              FILED
                                                                                      Jun 19, 2020
                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF CALIFORNIA



  IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
  TRANSMISSION PRODUCTS LIABILITY
  LITIGATION                                                                                  MDL No. 2814



                                     (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í51)



  On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
  the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 451 additional action(s)
  have been transferred to the Central District of California. With the consent of that court, all such
  actions have been assigned to the Honorable Andre Birotte, Jr.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Central District of California and assigned to
  Judge Birotte.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Central District of California for the reasons stated in the order of February 2, 2018, and, with the
  consent of that court, assigned to the Honorable Andre Birotte, Jr.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Central District of California. The transmittal of this order to said Clerk shall
  be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                         FOR THE PANEL:


                      Jun 18, 2020
                                                         John W. Nichols
                                                         Clerk of the Panel
Case 2:20-cv-05479-AB-PVC Document 7 Filed 06/19/20 Page 2 of 2 Page ID #:323




  IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
  TRANSMISSION PRODUCTS LIABILITY
  LITIGATION                                                                      MDL No. 2814



                     SCHEDULE CTOí51 í TAGíALONG ACTIONS



    DIST      DIV.     C.A.NO.       CASE CAPTION                                    CACD No.:

  CALIFORNIA EASTERN

     CAE       2       20í01090      Vickery et al v. Ford Motor Company 2:20-cv-05479-AB(PVCx)
     CAE       2       20í01131      Stewart v. Ford Motor Company 2:20-cv-05480-AB(PVCx)

  CALIFORNIA SOUTHERN

     CAS       3       20í01023      Parker et al v. Ford Motor Company et al 2SSRVHG




                                                                    6/19/2020
                                    I hereby attest and certify on _________
                                    that the foregoing document is full, true
                                    and correct copy of the original on file in
                                    my office, and in my legal custody.

                                    CLERK U.S. DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                         Derek Davis
                                    DEPUTY CLERK
